Citation Nr: 0430282	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  04-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
arthritis of the lumbar spine with sacralization of S1 and L5 
spondylolisthesis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral cataracts 
with defective vision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The appellant served with the Army National Guard from June 
1951 to December 1951 and the Air National Guard from October 
1953 to February 1954.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cheyenne, Wyoming, (hereinafter RO).  
In October 2004, the appellant was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned was 
located in Washington, D.C., and the appellant was located at 
the RO.  Testimony was received at this hearing with respect 
to a desire to pursue a claim for service connection for a 
neck disability and in May 2004, the veteran filed a claim of 
service connection for a bilateral knee disorder.  These 
issues are referred to the RO for appropriate action. 

The record reveals receipt of a statement from the appellant 
in May 2004 requesting a withdrawal of his appeal and his 
request for a Travel Board Hearing.  However, given the 
appellant's appearance at the October 2004 hearing referenced 
above and his testimony presented at that time, he clearly 
still desires appellate review of the issues adjudicated 
below.  

In October, the veteran filed a motion to advance his appeal 
on the docket.  In October 2004, the Board granted this 
motion.




FINDINGS OF FACT

1.  Service connection for a lumbar spine disability, 
migraine headaches and bilateral cataracts with defective 
vision was denied by a May 1993 rating decision to which the 
appellant was informed in June 1993; the appellant did not 
perfect a timely appeal with respect to this decision and 
this is the last final rating decision addressing the issues 
of entitlement to service connection for a lumbar spine 
disability or bilateral cataracts with defective vision on 
any basis.  

2.  A November 1995 rating decision to which the appellant 
was notified in that month found that new and material 
evidence had not been received to reopen the claim for 
service connection for migraine headaches; the appellant did 
not perfect a timely appeal with respect to this decision, 
and this is the last final rating decision addressing the 
issue of entitlement to service connection for migraine 
headaches on any basis.  

3.  The evidence received since the May 1993 and November 
1995 rating decisions does not raise a reasonable possibility 
of substantiating the claims for service connection for a 
lumbar spine disability, migraine headaches or bilateral 
cataracts with defective vision.  
 

CONCLUSIONS OF LAW

1.  The May 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).   

2.  The November 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

3.  Evidence received to reopen the claims for entitlement to 
service connection for a lumbar spine disability, migraine 
headaches and bilateral cataracts with defective vision is 
not new and material; therefore, these claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
20.1100, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a November 2002 letter, the RO advised the appellant of 
the VCAA and its effect on his claims adjudicated herein.  In 
addition, the appellant was advised, by virtue of a detailed 
March 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and that the March 
2004 SOC issued by the RO clarified what evidence would be 
required to reopen and grant the claims for service 
connection for the disabilities at issue.  Further, the 
claims file reflects that the March 2004 SOC contained the 
regulatory changes to the new and material evidence 
requirement found at 38 C.F.R. § 3.156(a) discussed below.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
appellant  indicated in a written document received in 
November 2002 and sworn testimony at the October 2004 hearing 
that he no additional pertinent evidence to submit.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a appellant  must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval, or air service also includes any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Inactive duty training means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (emphasis added).  
In this case, the RO has indicated that there is no official 
evidence of active duty or active duty for training. 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  

The regulatory changes to the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in VA regulations 
implementing the VCAA, apply only to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  As the appellant in this 
case filed his application to reopen the claims for service 
connection for the disabilities at issue in October 2002, 
after the effective date for regulatory change of the new and 
material evidence requirement, the revised definition of new 
and material evidence, as set forth below, will be applied in 
this case.  As noted above, these amended criteria were 
applied by the RO, and no prejudice to the appellant could 
thus arise from the Board's application of these criteria 
below.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Board notes parenthetically that the record reflects 
correspondence from the appellant  received in July 1999 from 
which it was unclear if he was attempting to reopen his 
claims for service connection.  Nevertheless, as the RO 
issued the appellant letters in response to this 
correspondence in July and August 1999 informing the 
appellant of the evidence he needed to submit to reopen and 
allow the previously denied claims for service connection, 
and there was no response to either letter received from the 
appellant, the Board finds that the claim which initiated 
this appeal to the Board was received in October 2002.  See 
38 C.F.R. § 20.3(f).   

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).

With the above criteria in mind, the relevant facts and 
procedural history will be summarized.  Service connection 
for a lumbar spine disability, migraine headaches and 
bilateral cataracts with defective vision was denied by a May 
1993 rating decision to which the appellant was informed in 
June 1993.  The appellant did not submit a timely appeal with 
respect to this decision.  As such, this decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992). 
This is the last final rating decision addressing the issues 
of entitlement to service connection for a lumbar spine 
disability or bilateral cataracts with defective vision on 
any basis.  

A November 1995 rating decision, to which the appellant was 
notified in that month, found that new and material evidence 
had not been received to reopen the claim for service 
connection for migraine headaches.  Although there is some 
vague correspondence from the appellant following this 
decision received in November 1995, there was insufficient 
specificity contained therein to construe this document as a 
notice of disagreement.  See 38 C.F.R. §  20.201.  Moreover, 
the RO responded to this document by letter dated in December 
1995 which informed the appellant of his appellate rights, 
but no timely appeal was filed by the appellant thereafter.  
As such, the November 1995 rating decision is also final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995). 
 
The evidence before the adjudicators at the time of the May 
1993 and November 1995 rating decisions included the service 
medical records, which are limited to a reports from an 
October 1953 examination and medical history taken at that 
time. The appellant stated in January 1993 that he had no 
service medical records in his possession.  Neither the 
reports from the examination conducted in October 1953 nor 
the medical history obtained at that time referenced migraine 
headaches or a lumbar spine disability.  Reference was made 
therein to a stribabismus in the left eye that was not 
noticeable when the appellant wore glasses, and which was 
felt by the examiner to not be a reason for disqualification 
from service.  Also of record at that time of the decisions 
in question was a VA Form 21-526 received in January 1993 in 
which the appellant stated that he had vision problems as a 
result of being hit in the head in 1953.  

Additional evidence of record at the time of the final rating 
decisions in question were reports from a February 1993 VA 
examination.  The veteran stated at that time that he did not 
need to wear glasses until shortly after he entered service, 
and that a recent visit to an ophthalmologist had revealed an 
early cataract over the right eye that was causing decreasing 
vision in that eye.  With regard to migraines, he reported 
that these headaches began in 1990, and he referred to being 
hit in the head with an axe when he was a child.  As for a 
low back disability, the appellant stated that he fell and 
strained his back during service, and that ever since that 
time he has suffered from pain in the low back region with 
lifting and prolonged standing.  The impression following the 
examination was "vision problems," which the examiner 
attributed mostly to aging; a history of migraines, well 
controlled; and a back condition that the examiner noted 
"does not sound like it's a major problem, but it does 
occasionally give the patient difficulty."  

Additional VA clinical evidence dated in February 1993 
includes a report from a visual examination resulting in a 
diagnosis of cataracts and an X-ray of the lumbar spine 
revealing congenital and degenerative changes.  Evidence 
added to the record following the May 1993 rating decision 
and before the November 1995 rating decision includes VA 
clinical records dated in 1994 and 1995 principally 
reflecting treatment for disabilities not at issue, although 
some of these records reflect treatment for migraines.  One 
such treatment report dated in February 1995 showed the 
appellant reporting that his migraine headaches began in 
1991.  

In short and as set forth above, none of the evidence of 
record before the adjudicators at the time of the May 1993 
and November 1995 rating decisions contained any competent 
evidence linking a lumbar spine disability, migraine 
headaches or a visual problem to service.  The evidence 
received subsequent to the May 1993 and November 1995 rating 
decisions consists largely of VA clinical records reflecting 
treatment for disabilities not at issue, and contains no 
clinical findings or opinions linking a current disability 
associated with the claimed conditions to service.  Also 
added to the record since the final rating decisions was the 
appellant's testimony attempting to link the disabilities at 
issue to service.  However, the appellant, as a layperson, is 
not deemed competent to offer evidence as to diagnosis, 
medical etiology, or causation, and the Board thus finds that 
none of the evidence received since the May 1993 and November 
1995 rating decisions raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for a lumbar spine disability, migraine headaches 
or bilateral cataracts with defective vision.  As such, this 
evidence is not new and material.  38 C.F.R. § 3.156 (2004); 
See Routen, Espiritu, Hickson, supra.  Having found that the 
evidence is not new and material, no further adjudication of 
these claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991). 



ORDER

New and material evidence having not been received, the claim 
for service connection for degenerative arthritis of the 
lumbar spine with sacralization of S1 and L5 
spondylolisthesis is not reopened, and is accordingly denied. 

New and material evidence having not been received, the claim 
for service connection for migraine headaches is not 
reopened, and is accordingly denied.   

New and material evidence having not been received, the claim 
for service connection for bilateral cataracts with defective 
vision is not reopened, and is accordingly denied. 



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



